014-/5"
                                ELECTRONIC RECORD




COA # 14-14-00014-CR                                      OFFENSE: Aggravated Sexual Assault


STYLE: Juan Salgado v The State of Texas                  COUNTY: Harris


COA DISPOSITION: Affirmed                                 TRIAL COURT: 351st District Court


DATE: December 23, 2014     Publish: No                   TC CASE #:1348922




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Juan Salgado v The State of Texas

CCA#


        APPE-LLj^MT^                 Petition   CCA Disposition:       OW-ZiT
FOR DISCRETIONARY REVIEW IN CCA IS:             DATE:

                                                JUDGE:

DATE:        03JoyUoiT                          SIGNED:                       PC:

JUDGE:       J.fa UfAAsL&rr-                    PUBLISH:                      DNP:




                                                                                      MOTION FOR


                                                        FOR REHEAR ING IN CCA IS:


                                                     JUDGE:


                                                                              ELECTRONIC RECORD